Case: 3:17-cv-02181-JG Doc #: 36 Filed: 03/25/21 1 of 2. PageID #: 1666



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                     :
ROBERT RAY KRAMER,                   :           CASE NO. 3:17-cv-02181
                                     :
            Petitioner,              :           OPINION & ORDER
                                     :           [Resolving Docs. 1, 6-1, 35]
vs.                                  :
                                     :
WARDEN TOM SCHWEITZER,               :
                                     :
            Respondent.              :
                                     :

 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

        Petitioner Robert Ray Kramer petitions for a writ of habeas corpus under

 28 U.S.C § 2254. 1

        Under Local Rule 72.2(b), this case was automatically referred to a Magistrate Judge

 for a Report and Recommendation. 2 On March 8, 2021, Magistrate Judge Carmen E.

 Henderson issued a Report and Recommendation, recommending that this Court deny

 Kramer’s habeas petition. 3 Any objections to the Report and Recommendation were due on

 March 22, 2021. 4 Neither party filed objections.

        Because neither party filed objections, the Court may adopt the Report and

 Recommendation without review. 5          Still, the Court reviewed the Report and

 Recommendation, and agrees with Magistrate Judge Henderson’s conclusions.




        1
         Doc. 1; Doc. 6-1.
        2
         Local Rule 72.2(b).
       3
         Doc. 35.
       4
         28 U.S.C. § 636(b)(1); Local Rule 72.3(b).
       5
         See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149–53 (1985); U.S. v.
 Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case: 3:17-cv-02181-JG Doc #: 36 Filed: 03/25/21 2 of 2. PageID #: 1667

 Case No. 3:17-cv-02181
 GWIN, J.

       Accordingly, the Court ADOPTS Magistrate Judge Henderson’s Report and

 Recommendation and DENIES Kramer’s habeas corpus petition.



       IT IS SO ORDERED.


 Dated: March 25, 2021                     s/    James S. Gwin
                                           JAMES S. GWIN
                                           UNITED STATES DISTRICT JUDGE




                                        -2-
